Exhibit 10.3

GUARANTY

THIS GUARANTY dated as of September 3, 2008 executed and delivered by each of
the undersigned and the other Persons from time to time party hereto pursuant to
the execution and delivery of an Accession Agreement in the form of Annex I
hereto (all of the undersigned, together with such other Persons each a
“Guarantor” and collectively, the “Guarantors”) in favor of WELLS FARGO BANK,
NATIONAL ASSOCIATION, in its capacity as Agent (the “Agent”) for the Lenders
under that certain Term Loan Agreement dated as of September 3 , 2008 (as
amended, restated, supplemented or otherwise modified from time to time, the
“Term Loan Agreement”), by and among PREIT Associates, L.P. (“PREIT”),
PREIT-RUBIN, Inc. (“PREIT-RUBIN; together with PREIT, each individually, a
“Borrower” and collectively, the “Borrower”), Pennsylvania Real Estate
Investment Trust (the “Parent”), the financial institutions party thereto and
their assignees under Section 11.5.(c) thereof, the Agent and the other parties
thereto, for the benefit of the Guarantied Parties (as defined below).

WHEREAS, pursuant to the Term Loan Agreement, the Agent and the Lenders have
agreed to make available to the Borrower certain financial accommodations on the
terms and conditions set forth therein;

WHEREAS, the Borrower may from time to time enter into Interest Rate Agreements
with one or more of the Lenders, or any Affiliate thereof (such Affiliate, a
“Lender Affiliate”; together with the Lenders and the Agent, each a “Guarantied
Party” and collectively, the “Guarantied Parties”);

WHEREAS, the Parent is the sole general partner of the Borrower;

WHEREAS, each other Guarantor is a Subsidiary of the Borrower or the Parent;

WHEREAS, the Borrower, each Guarantor and the other Loan Parties, though
separate legal entities, are mutually dependent on each other in the conduct of
their respective businesses as an integrated operation and have determined it to
be in their mutual best interests to obtain financing from the Agent and the
Lenders through their collective efforts;

WHEREAS, each Guarantor acknowledges that it will receive direct and indirect
benefits from the Agent and the Lenders making such financial accommodations
available to the Borrower under the Term Loan Agreement and from the Guarantied
Parties’ entering into Interest Rate Agreements with any Borrower, and
accordingly, each such Guarantor is willing to guarantee certain of the
Borrower’s obligations to the Agent and the Lenders and each Guarantor is
willing to guarantee the Borrower’s obligations to the Guarantied Parties under
any Interest Rate Agreement, in each case, on the terms and conditions contained
herein; and

WHEREAS, it is a condition precedent to the effectiveness of the Term Loan
Agreement and the extension of financial accommodations under the Term Loan
Agreement and to any Guarantied Party’s entering into any Interest Rate
Agreement with the Borrower, that the Guarantors execute and deliver this
Agreement;



--------------------------------------------------------------------------------

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged by each Guarantor, each Guarantor agrees as
follows:

Section 1. Guaranty. Each Guarantor hereby absolutely, irrevocably and
unconditionally guaranties the due and punctual payment and performance when
due, whether at stated maturity, by acceleration or otherwise, of all of the
following (collectively referred to as the “Guarantied Obligations”): (a) all
indebtedness and obligations owing by the Borrower to any Lender or the Agent
under or in connection with the Term Loan Agreement and any other Loan Document
to which the Borrower is a party, including without limitation, the repayment of
all principal of the Loans and the payment of all interest, fees, charges,
reasonable attorneys fees and other amounts payable to any Lender or the Agent
thereunder or in connection therewith; (b) any and all extensions, renewals,
modifications, amendments or substitutions of the foregoing; (c) all expenses,
including, without limitation, reasonable attorneys’ fees and disbursements,
that are incurred by the Lenders and the Agent in the enforcement of any of the
foregoing or any obligation of such Guarantor hereunder and (d) all obligations
and liabilities of the Borrower owing to any Guarantied Party under any Interest
Rate Agreement to which the Borrower is party; and (e) all other Obligations.

Section 2. Guaranty of Payment and Not of Collection. This Guaranty is a
guaranty of payment, and not of collection, and a debt of each Guarantor for its
own account. Accordingly, the Guarantied Parties shall not be obligated or
required before enforcing this Guaranty against any Guarantor: (a) to pursue any
right or remedy the Guarantied Parties may have against any Loan Party or any
other Person or commence any suit or other proceeding against any Loan Party or
any other Person in any court or other tribunal; (b) to make any claim in a
liquidation or bankruptcy of any Loan Party or any other Person; or (c) to make
demand of any Loan Party or any other Person or to enforce or seek to enforce or
realize upon any collateral security held by the Guarantied Parties which may
secure any of the Guarantied Obligations.

Section 3. Guaranty Absolute. Each Guarantor guarantees that the Guarantied
Obligations will be paid strictly in accordance with the terms of the documents
evidencing the same, regardless of any Applicable Law now or hereafter in effect
in any jurisdiction affecting any of such terms or the rights of the Agent or
the other Guarantied Parties with respect thereto. The liability of each
Guarantor under this Guaranty shall be absolute, irrevocable and unconditional
in accordance with its terms and shall remain in full force and effect without
regard to, and shall not be released, suspended, discharged, terminated or
otherwise affected by, any circumstance or occurrence whatsoever, including
without limitation, the following (whether or not such Guarantor consents
thereto or has notice thereof):

(a)(i) any change in the amount, interest rate or due date or other term of any
of the Guarantied Obligations, (ii) any change in the time, place or manner of
payment of all or any portion of the Guarantied Obligations, (iii) any amendment
or waiver of, or consent to the departure from or other indulgence with respect
to, the Term Loan Agreement, any other Loan Document, any Interest Rate
Agreement between the Borrower and any Guarantied Party, or any other document
or instrument evidencing or relating to any Guarantied Obligations, or (iv) any
waiver, renewal, extension, addition, or supplement to, or deletion from, or any
other action or inaction under or in respect of, the Term Loan Agreement, any of
the other Loan Documents, or any other documents, instruments or agreements
relating to the Guarantied Obligations or any other instrument or agreement
referred to therein or evidencing any Guarantied Obligations or any assignment
or transfer of any of the foregoing;



--------------------------------------------------------------------------------

(b) any lack of validity or enforceability of the Term Loan Agreement, any of
the other Loan Documents, any Interest Rate Agreement between the Borrower and
any Guarantied Party, or any other document, instrument or agreement referred to
therein or evidencing any Guarantied Obligations or any assignment or transfer
of any of the foregoing;

(c) any furnishing to the Agent or any other Guarantied Party of any security
for the Guarantied Obligations, or any sale, exchange, release or surrender of,
or realization on, any collateral securing any of the Guarantied Obligations;

(d) any settlement or compromise of any of the Guarantied Obligations, any
security therefor, or any liability of any other party with respect to the
Guarantied Obligations, or any subordination of the payment of the Guarantied
Obligations to the payment of any other liability of any Loan Party;

(e) any bankruptcy, insolvency, reorganization, composition, adjustment,
dissolution, liquidation or other like proceeding relating to such Loan Party or
any other Person, or any action taken with respect to this Guaranty by any
trustee or receiver, or by any court, in any such proceeding;

(f) any invalidity or nonperfection of any security interest or lien on, or any
other impairment of, any collateral securing any of the Guaranteed Obligations
or any failure of the Agent or any other Person to preserve any such collateral
security or any other impairment of any such collateral;

(g) any act or failure to act by any Loan Party or any other Person which may
adversely affect such Guarantor’s subrogation rights, if any, against such Loan
Party to recover payments made under this Guaranty;

(h) any application of sums paid by any Loan Party or any other Person with
respect to the liabilities of the Borrower to the Agent or other Guarantied
Parties, regardless of what liabilities of the Borrower remain unpaid;



--------------------------------------------------------------------------------

(i) any defect, limitation or insufficiency in the borrowing powers of the
Borrower or in the exercise thereof; or

(j) any other circumstance which might otherwise constitute a defense available
to, or a discharge of, a Guarantor hereunder (other than termination of this
Guaranty as provided in Section 20. hereof).

Section 4. Action with Respect to Guarantied Obligations. The Guarantied Parties
may, at any time and from time to time, without the consent of, or notice to,
any Guarantor, and without discharging any Guarantor from its obligations
hereunder take any and all actions described in Section 3. and may otherwise:
(a) amend, modify, alter or supplement the terms of any of the Guarantied
Obligations, including, but not limited to, extending or shortening the time of
payment of any of the Guarantied Obligations or changing the interest rate that
may accrue on any of the Guarantied Obligations; (b) amend, modify, alter or
supplement the Term Loan Agreement, any other Loan Document, or any Interest
Rate Agreement between the Borrower and any Guarantied Party; (c) sell,
exchange, release or otherwise deal with all, or any part, of any collateral
securing any of the Guarantied Obligations; (d) release any Loan Party or other
Person liable in any manner for the payment or collection of the Guarantied
Obligations; (e) exercise, or refrain from exercising, any rights against any
Loan Party or any other Person; and (f) apply any sum, by whomsoever paid or
however realized, to the Guarantied Obligations in such order as the Guarantied
Parties shall elect.

Section 5. Representations and Warranties. Each Guarantor hereby makes to the
Agent and the other Guarantied Parties all of the representations and warranties
made by the Borrower with respect to or in any way relating to such Guarantor in
the Term Loan Agreement, the other Loan Documents, or Interest Rate Agreement
between the Borrower and any Guarantied Party, as if the same were set forth
herein in full.

Section 6. Covenants. Each Guarantor will comply with all covenants which the
Borrower is to cause such Guarantor to comply with under the terms of the Term
Loan Agreement or any of the other Loan Documents.

Section 7. Waiver. Each Guarantor, to the fullest extent permitted by Applicable
Law, hereby waives notice of acceptance hereof or any presentment, demand,
protest or notice of any kind, and any other act or thing, or omission or delay
to do any other act or thing, which in any manner or to any extent might vary
the risk of such Guarantor or which otherwise might operate to discharge such
Guarantor from its obligations hereunder.

Section 8. Inability to Accelerate Loan. If the Agent and/or the other
Guarantied Parties are prevented under Applicable Law or otherwise from
demanding or accelerating payment of any of the Guarantied Obligations by reason
of any automatic stay or otherwise, the Agent and/or the other Guarantied
Parties shall be entitled to receive from each Guarantor, upon demand therefor,
the sums which otherwise would have been due had such demand or acceleration
occurred.



--------------------------------------------------------------------------------

Section 9. Reinstatement of Guarantied Obligations. If claim is ever made on the
Agent or any other Guarantied Party for repayment or recovery of any amount or
amounts received in payment or on account of any of the Guarantied Obligations,
and the Agent or such other Guarantied Party repays all or part of said amount
by reason of (a) any judgment, decree or order of any court or administrative
body of competent jurisdiction, or (b) any settlement or compromise of any such
claim effected by the Agent or such other Guarantied Party with any such
claimant (including the Borrower or a trustee in bankruptcy for the Borrower),
then and in such event each Guarantor agrees that any such judgment, decree,
order, settlement or compromise shall be binding on it, notwithstanding any
revocation hereof or the cancellation of the Term Loan Agreement, any of the
other Loan Documents, any Interest Rate Agreement between the Borrower and any
Guarantied Party, or any other instrument evidencing any liability of the
Borrower, and such Guarantor shall be and remain liable to the Agent or such
other Guarantied Party for the amounts so repaid or recovered to the same extent
as if such amount had never originally been paid to the Agent or such other
Guarantied Party.

Section 10. Subrogation. Each Guarantor hereby forever waives to the fullest
extent possible any and all claims such Guarantor may have against the Borrower
arising out of any payment by such Guarantor to the Agent and the other
Guarantied Parties of any of the obligations pursuant to this Guaranty,
including, but not limited to, all such claims of such Guarantor arising out of
any right of subrogation, indemnity, reimbursement, contribution, exoneration,
payment or any other claim, cause of action, right or remedy against the
Borrower, whether such claim arises at law, in equity, or out of any written or
oral agreement between or among such Guarantor, the Borrower or otherwise. The
waivers set forth above are intended by each Guarantor, the Agent and the other
Guarantied Parties to be for the benefit of the Borrower, and such waivers shall
be enforceable by the Borrower, or any of their successors or assigns, as an
absolute defense to any action by such Guarantor against the Borrower or the
assets of the Borrower, which action arises out of any payment by the Borrower
to the Agent or other Guarantied Parties upon any of these obligations. The
waivers set forth herein may not be revoked by any Guarantor without the prior
written consent of the Agent and the Borrower.

Section 11. Payments Free and Clear. All sums payable by each Guarantor
hereunder, whether of principal, interest, fees, expenses, premiums or
otherwise, shall be paid in full, without set-off or counterclaim or any
deduction or withholding whatsoever (including any Taxes), and if such Guarantor
is required by Applicable Law or by any Governmental Authority to make any such
deduction or withholding, provided the requirements set forth in Section 3.10 of
the Term Loan Agreement are satisfied, such Guarantor shall pay to the Agent and
the Lenders such additional amount as will result in the receipt by the Agent
and the Lenders of the full amount payable hereunder had such deduction or
withholding not occurred or been required.



--------------------------------------------------------------------------------

Section 12. Set-off. In addition to any rights now or hereafter granted under
any of the other Loan Documents or Applicable Law and not by way of limitation
of any such rights, each Guarantor hereby authorizes the Agent and each other
Guarantied Party, at any time or from time to time, during the continuance of
any Event of Default without any prior notice to such Guarantor or to any other
Person, any such notice being hereby expressly waived, but in the case of a
Lender or its Affiliate, subject to receipt of the prior written consent of the
Agent exercised in its sole discretion, to set-off and to appropriate and to
apply any and all deposits (general or special, including, but not limited to,
indebtedness evidenced by certificates of deposit, whether matured or unmatured)
and any other indebtedness at any time held or owing by the Agent, such Lender
or any Affiliate of the Agent or such Lender, to or for the credit or the
account of such Guarantor against and on account of any of the Guarantied
Obligations, although such obligations shall be contingent or unmatured. Each
Guarantor agrees, to the fullest extent permitted by Applicable Law, that any
Participant may exercise rights of setoff or counterclaim and other rights with
respect to its participation as fully as if such Participant were a direct
creditor of such Guarantor in the amount of such participation.

Section 13. Subordination. Each Guarantor hereby expressly covenants and agrees
for the benefit of the Agent and the other Guarantied Parties that all
obligations and liabilities of the Borrower to such Guarantor of whatever
description, including without limitation, all intercompany receivables of such
Guarantor from the Borrower (collectively, the “Junior Claims”) shall be
subordinate and junior in right of payment to all Guarantied Obligations. If an
Event of Default shall have occurred and be continuing, then no Guarantor shall
accept any direct or indirect payment (in cash, property, securities by setoff
or otherwise) from the Borrower on account of or in any manner in respect of any
Junior Claim until all of the Guarantied Obligations have been indefeasibly paid
in full.

Section 14. Avoidance Provisions. It is the intent of each Guarantor, the Agent
and the other Guarantied Parties that in any Proceeding, such Guarantor’s
maximum obligation hereunder shall equal, but not exceed, the maximum amount
which would not otherwise cause the obligations of such Guarantor hereunder (or
any other obligations of such Guarantor to the Agent and the other Guarantied
Parties) to be avoidable or unenforceable against such Guarantor in such
Proceeding as a result of Applicable Law, including without limitation,
(a) Section 548 of the Bankruptcy Code of 1978, as amended (the “Bankruptcy
Code”) and (b) any state fraudulent transfer or fraudulent conveyance act or
statute applied in such Proceeding, whether by virtue of Section 544 of the
Bankruptcy Code or otherwise. The Applicable Laws under which the possible
avoidance or unenforceability of the obligations of such Guarantor hereunder (or
any other obligations of such Guarantor to the Agent and the other Guarantied
Parties) shall be determined in any such Proceeding are referred to as the
“Avoidance Provisions”. Accordingly, to the extent that the obligations of any
Guarantor hereunder would otherwise be subject to avoidance under the Avoidance
Provisions, the maximum Guarantied Obligations for which such Guarantor shall be
liable hereunder shall be reduced to that amount which, as of the time any of
the Guarantied Obligations are deemed to have been incurred under the Avoidance
Provisions, would not cause the obligations of any Guarantor hereunder (or any
other obligations of such Guarantor to the Agent and the other Guarantied
Parties), to be subject to avoidance under the Avoidance



--------------------------------------------------------------------------------

Provisions. This Section is intended solely to preserve the rights of the Agent
and the other Guarantied Parties hereunder to the maximum extent that would not
cause the obligations of any Guarantor hereunder to be subject to avoidance
under the Avoidance Provisions, and no Guarantor or any other Person shall have
any right or claim under this Section as against the Agent and the other
Guarantied Parties that would not otherwise be available to such Person under
the Avoidance Provisions.

Section 15. Information. Each Guarantor assumes all responsibility for being and
keeping itself informed of the financial condition of the Loan Parties, and of
all other circumstances bearing upon the risk of nonpayment of any of the
Guarantied Obligations and the nature, scope and extent of the risks that such
Guarantor assumes and incurs hereunder, and agrees that neither the Agent nor
any other Guarantied Party shall have any duty whatsoever to advise any
Guarantor of information regarding such circumstances or risks.

Section 16. Governing Law. THIS GUARANTY SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAWS OF THE COMMONWEALTH OF PENNSYLVANIA APPLICABLE TO
CONTRACTS EXECUTED, AND TO BE FULLY PERFORMED, IN SUCH COMMONWEALTH.

SECTION 17. LITIGATION; JURISDICTION; OTHER MATTERS; WAIVERS.

(a) EACH GUARANTOR, AND EACH OF THE AGENT AND THE OTHER GUARANTIED PARTIES BY
ACCEPTING THE BENEFITS HEREOF, ACKNOWLEDGES THAT ANY DISPUTE OR CONTROVERSY
BETWEEN OR AMONG ANY GUARANTOR, THE AGENT OR ANY OF THE OTHER GUARANTIED PARTIES
WOULD BE BASED ON DIFFICULT AND COMPLEX ISSUES OF LAW AND FACT AND WOULD RESULT
IN DELAY AND EXPENSE TO THE PARTIES. ACCORDINGLY, TO THE EXTENT PERMITTED BY
APPLICABLE LAW, EACH OF THE AGENT, THE OTHER GUARANTIED PARTIES AND EACH
GUARANTOR HEREBY WAIVES ITS RIGHT TO A TRIAL BY JURY IN ANY ACTION OR PROCEEDING
OF ANY KIND OR NATURE IN ANY COURT OR TRIBUNAL IN WHICH AN ACTION MAY BE
COMMENCED BY OR AGAINST ANY PARTY HERETO ARISING OUT OF THIS GUARANTY OR ANY
OTHER LOAN DOCUMENT OR IN CONNECTION WITH ANY COLLATERAL OR ANY LIEN OR BY
REASON OF ANY OTHER SUIT, CAUSE OF ACTION OR DISPUTE WHATSOEVER BETWEEN OR AMONG
ANY GUARANTOR, THE AGENT OR ANY OF THE LENDERS OF ANY KIND OR NATURE.

(b) EACH GUARANTOR, THE AGENT, AND EACH OTHER GUARANTIED PARTY BY ACCEPTING THE
BENEFITS HEREOF, HEREBY AGREES THAT THE FEDERAL DISTRICT COURT OF THE EASTERN
DISTRICT OF PENNSYLVANIA OR, AT THE OPTION OF THE AGENT, ANY STATE COURT LOCATED
IN PHILADELPHIA COUNTY, PENNSYLVANIA, SHALL HAVE



--------------------------------------------------------------------------------

JURISDICTION TO HEAR AND DETERMINE ANY CLAIMS OR DISPUTES BETWEEN OR AMONG ANY
GUARANTOR, THE AGENT, OR ANY OF THE OTHER GUARANTIED PARTIES, PERTAINING
DIRECTLY OR INDIRECTLY TO THIS GUARANTY, OR ANY OTHER LOAN DOCUMENT OR TO ANY
MATTER ARISING HEREFROM OR THEREFROM OR THE COLLATERAL. EACH GUARANTOR AND EACH
OF THE GUARANTIED PARTIES EXPRESSLY SUBMITS AND CONSENTS IN ADVANCE TO SUCH
JURISDICTION IN ANY ACTION OR PROCEEDING COMMENCED IN SUCH COURTS.

(c) EACH PARTY FURTHER WAIVES ANY OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO
THE VENUE OF ANY SUCH ACTION OR PROCEEDING IN ANY SUCH COURT OR THAT SUCH ACTION
OR PROCEEDING WAS BROUGHT IN AN INCONVENIENT FORUM AND EACH AGREES NOT TO PLEAD
OR CLAIM THE SAME.

(d) THE CHOICE OF FORUM SET FORTH IN THIS SECTION SHALL NOT BE DEEMED TO
PRECLUDE THE BRINGING OF ANY ACTION BY THE AGENT OR ANY OTHER GUARANTIED PARTY
OR THE ENFORCEMENT BY THE AGENT OR ANY LENDER OF ANY JUDGMENT OBTAINED IN SUCH
FORUM IN ANY OTHER APPROPRIATE JURISDICTION.

(e) THE FOREGOING WAIVERS HAVE BEEN MADE WITH THE ADVICE OF COUNSEL AND WITH A
FULL UNDERSTANDING OF THE LEGAL CONSEQUENCES THEREOF, AND SHALL SURVIVE THE
PAYMENT OF THE LOANS AND ALL OTHER OBLIGATIONS AND THE TERMINATION OF THIS
GUARANTY.

Section 18. Loan Accounts. The Agent and each Lender may maintain books and
accounts setting forth the amounts of principal, interest and other sums paid
and payable with respect to the Guarantied Obligations arising under or in
connection with the Term Loan Agreement, and in the case of any dispute relating
to any of the Guarantied Obligations or otherwise, the entries in such books and
accounts shall constitute prima facie evidence of the outstanding amount of such
Guarantied Obligations and the amounts paid and payable with respect thereto
absent manifest error. The failure of the Agent or any Lender to maintain such
books and accounts shall not in any way relieve or discharge any Guarantor of
any of its obligations hereunder.

Section 19. Waiver of Remedies. No delay or failure on the part of the Agent or
any other Guarantied Party in the exercise of any right or remedy it may have
against any Guarantor hereunder or otherwise shall operate as a waiver thereof,
and no single or partial exercise by the Agent or any other Guarantied Party of
any such right or remedy shall preclude other or further exercise thereof or the
exercise of any other such right or remedy.

Section 20. Termination. This Guaranty shall remain in full force and effect
until the indefeasible payment in full of the Guarantied Obligations and the
other Obligations and the termination or cancellation of the Term Loan Agreement
and all Interest Rate Agreements between the Borrower and any Guarantied Party.



--------------------------------------------------------------------------------

Section 21. Successors and Assigns. Each reference herein to the Agent or any
other Guarantied Party shall be deemed to include such Person’s respective
successors and assigns (including, but not limited to, any holder of the
Guarantied Obligations) in whose favor the provisions of this Guaranty also
shall inure, and each reference herein to each Guarantor shall be deemed to
include such Guarantor’s successors and assigns, upon whom this Guaranty also
shall be binding. The Guarantied Parties may, in accordance with the applicable
provisions of the Term Loan Agreement and any Interest Rate Agreement between
the Borrower and any Guarantied Party, assign, transfer or sell any Guarantied
Obligations, or grant or sell participations in any Guarantied Obligation, to
any Person without the consent of, or notice to, any Guarantor and without
releasing, discharging or modifying any Guarantor’s obligations hereunder. Each
Guarantor hereby consents to the delivery by the Agent or any other Guarantied
Party to any Assignee or Participant (or any prospective Assignee or
Participant) of any financial or other information regarding any Loan Party. No
Guarantor may assign or transfer its obligations hereunder to any Person without
the prior written consent of all Lenders and any such assignment or other
transfer to which all of the Lenders have not so consented shall by null and
void.

Section 22. JOINT AND SEVERAL OBLIGATIONS. THE OBLIGATIONS OF THE GUARANTORS
HEREUNDER SHALL BE JOINT AND SEVERAL, AND ACCORDINGLY, EACH GUARANTOR CONFIRMS
THAT IT IS LIABLE FOR THE FULL AMOUNT OF THE “GUARANTIED OBLIGATIONS” AND ALL OF
THE OBLIGATIONS AND LIABILITIES OF EACH OF THE OTHER GUARANTORS HEREUNDER.

Section 23. Amendments. This Guaranty may not be amended except in writing
signed by the Agent and each Guarantor.

Section 24. Payments. All payments to be made by any Guarantor pursuant to this
Guaranty shall be made in Dollars, in immediately available funds to the Agent
at its Principal Office, not later than 11:00 a.m., on the date one Business Day
after demand therefor.

Section 25. Notices. All notices, requests and other communications hereunder
shall be in writing (including facsimile transmission or similar writing) and
shall be given (a) to each Guarantor at its address set forth below its
signature hereto, (b) to the Agent or any other Guarantied Party at its address
for notices provided for in the Term Loan Agreement or Interest Rate Agreement
between the Borrower and any Guarantied Party, as applicable, or (c) as to each
such party at such other address as such party shall designate in a written
notice to the other parties. Each such notice, request or other communication
shall be effective (i) if mailed, when received; (ii) if telecopied, when
transmitted; or (iii) if hand delivered, when delivered; provided, however, that
any notice of a change of address for notices shall not be effective until
received.



--------------------------------------------------------------------------------

Section 26. Severability. In case any provision of this Guaranty shall be
invalid, illegal or unenforceable in any jurisdiction, the validity, legality
and enforceability of the remaining provisions shall not in any way be affected
or impaired thereby.

Section 27. Headings. Section headings used in this Guaranty are for convenience
only and shall not affect the construction of this Guaranty.

Section 28. Limitation of Liability. Neither the Agent nor any other Guarantied
Party, nor any affiliate, officer, director, employee, attorney, or agent of the
Agent or any other Guarantied Party, shall have any liability with respect to,
and each Guarantor hereby waives, releases, and agrees not to sue any of them
upon, any claim for any special, indirect, incidental, or consequential damages
suffered or incurred by a Guarantor in connection with, arising out of, or in
any way related to, this Guaranty, any of the other Loan Documents, any Interest
Rate Agreement between the Borrower and any Guarantied Party, or any of the
transactions contemplated by this Guaranty, the Term Loan Agreement or any of
the other Loan Documents. Each Guarantor hereby waives, releases, and agrees not
to sue the Agent or any other Guarantied Party or any of the Agent’s or any
other Guarantied Party’s affiliates, officers, directors, employees, attorneys,
or agents for punitive damages in respect of any claim in connection with,
arising out of, or in any way related to, this Guaranty, the Term Loan
Agreement, any of the other Loan Documents, any Interest Rate Agreement between
the Borrower and any Guarantied Party, or any of the transactions contemplated
by the Term Loan Agreement or financed thereby or by any Interest Rate Agreement
between the Borrower and any Guarantied Party. Notwithstanding anything in this
Section to the contrary, no Defaulting Lender shall be entitled to claim any of
the benefits of this Section.

Section 29. Electronic Delivery of Certain Information. Each Guarantor
acknowledges and agrees that information regarding such Guarantor may be
delivered electronically pursuant to Section 11.19 of the Term Loan Agreement.

Section 30. Definitions. (a) For the purposes of this Guaranty:

“Proceeding” means any of the following: (i) a voluntary or involuntary case
concerning any Guarantor shall be commenced under the Bankruptcy Code of 1978,
as amended; (ii) a custodian (as defined in such Bankruptcy Code or any other
applicable bankruptcy laws) is appointed for, or takes charge of, all or any
substantial part of the property of any Guarantor; (iii) any other proceeding
under any Applicable Law, domestic or foreign, relating to bankruptcy,
insolvency, reorganization, winding-up or composition for adjustment of debts,
whether now or hereafter in effect, is commenced relating to any Guarantor;
(iv) any Guarantor is adjudicated insolvent or bankrupt; (v) any order of relief
or other order approving any such case or proceeding is entered by a court of
competent jurisdiction; (vi) any Guarantor makes a general assignment for the
benefit of creditors; (vii) any Guarantor shall fail to pay, or shall state that
it is unable to pay, or shall be unable to pay, its debts generally as they
become due; (viii) any Guarantor shall call a meeting of its creditors with a
view to arranging a composition or adjustment of its debts; (ix) any Guarantor
shall by any act or failure to act indicate its consent to, approval of or
acquiescence in any of the foregoing; or (x) any corporate action shall be taken
by any Guarantor for the purpose of effecting any of the foregoing.



--------------------------------------------------------------------------------

(b) Terms not otherwise defined herein are used herein with the respective
meanings given them in the Term Loan Agreement.

[Signatures on Next Page]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each Guarantor has duly executed and delivered this Guaranty
as of the date and year first written above.

 

PENNSYLVANIA REAL ESTATE INVESTMENT TRUST

PREIT-RUBIN, INC.

PREIT-RUBIN OP, INC.

PR GC INC.

PR VENTURES, INC.

PR LYCOMING SERVICE ASSOCIATES

PR SERVICES CORPORATION

By:   /s/ Bruce Goldman Name:   Bruce Goldman Title:   Executive Vice President
PR SPRINGFIELD ASSOCIATES, L.P.   By:  
PR Springfield Trust, by its duly authorized Trustee By:   /s/ Jeffrey A. Linn
Name:   Jeffrey A. Linn Title:   Trustee PR SPRINGFIELD TRUST, by its duly
authorized Trustee By:   /s/ Jeffrey A. Linn Name:   Jeffrey A. Linn Title:  
Trustee RUBIN II, INC. By:   /s/ George F. Rubin Name:   George F. Rubin Title:
  Treasurer



--------------------------------------------------------------------------------

PR JK LLC By:   /s/ Jeffrey A. Linn Name:   Jeffrey A. Linn Title:   Director

1150 PLYMOUTH ASSOCIATES, INC.

EXTON LICENSE, INC.

R8267 PLYMOUTH ENTERPRISES, INC.

By:   /s/ Joseph Coradino Name:   Joseph Coradino Title:   Treasurer

PREIT PROTECTIVE TRUST 1,

by its duly authorized Trustee

  By:   PREIT-RUBIN, Inc., Trustee By:   /s/ Bruce Goldman Name:   Bruce Goldman
Title:   Executive Vice President PREIT TRS, INC. By:   /s/ Bruce Goldman Name:
  Bruce Goldman Title:   President ECHELON BEVERAGE LLC By:   /s/ Cynthia
Boulden Name:   Cynthia Boulden Title:   Manager



--------------------------------------------------------------------------------

ROOSEVELT II ASSOCIATES, L.P.   PR ECHELON LIMITED PARTNERSHIP   By:   PR
Northeast LLC, sole general partner       By:   PR Echelon LLC, sole general
partner     By:   PREIT Associates, L.P., sole member         By:   PREIT
Associates, L.P., sole member PR FLORENCE LLC     PR ECHELON LLC   By:   PREIT
Associates, L.P., sole member       By:   PREIT Associates, L.P., sole member PR
GALLERY I LIMITED PARTNERSHIP     PLYMOUTH GROUND ASSOCIATES LP   By:   PR
Gallery I LLC, sole general partner       By:   Plymouth Ground Associates LLC,
sole general partner     By:   PREIT Associates, L.P., sole member         By:  
PREIT Associates, L.P., sole member PR GALLERY I LLC     PLYMOUTH GROUND
ASSOCIATES LLC   By:   PREIT Associates, L.P., sole member       By:   PREIT
Associates, L.P., sole member PR PLYMOUTH MEETING LIMITED PARTNERSHIP     PR
CUMBERLAND OUTPARCEL LLC   By:   PR Plymouth Meeting LLC, sole general partner  
    By:   PREIT Associates, L.P., sole member     By:   PREIT Associates, L.P.,
sole member       PR PLYMOUTH MEETING LLC     PREIT GADSDEN MALL LLC   By:  
PREIT Associates, L.P., sole member       By:   PREIT Associates, L.P., sole
member PR EXTON LIMITED PARTNERSHIP     PREIT GADSDEN OFFICE LLC   By:   PR
Exton LLC, sole general partner       By:   PREIT Associates, L.P., sole member
    By:   PREIT Associates, L.P., sole member    

          By: Pennsylvania Real Estate Investment Trust, sole general partner PR
EXTON LLC       By:   PREIT Associates, L.P., sole member     By:   /s/ Bruce
Goldman         Name:   Bruce Goldman           Title:   Executive Vice
President



--------------------------------------------------------------------------------

PR NORTHEAST LIMITED PARTNERSHIP     PR WESTGATE LIMITED PARTNERSHIP   By:   PR
Northeast LLC, sole general partner       By:   PR Westgate LLC, sole general
partner     By:   PREIT Associates, L.P., sole member         By:   PREIT
Associates, L.P., sole member PR NORTHEAST LLC     PR WESTGATE LLC   By:   PREIT
Associates, L.P., sole member       By:   PREIT Associates, L.P., sole member
ROOSEVELT ASSOCIATES, L.P.     PR WIREGRASS COMMONS LLC   By:   PR Northeast
LLC, sole general partner       By:   PREIT Associates, L.P., sole member    
By:   PREIT Associates, L.P., sole member    

 

PR CROSSROADS I, LLC

PR BVM, LLC       By:   PREIT Associates, L.P., sole member   By:   PREIT
Associates, L.P., sole member             PR CROSSROADS II, LLC PR AEKI
PLYMOUTH, L.P.       By:   PREIT Associates, L.P., sole member   By:   PR AEKI
Plymouth LLC, sole general partner             PR VALLEY VIEW DOWNS LIMITED
PARTNERSHIP PR AEKI PLYMOUTH LLC       By:   PR Valley View Downs LLC, sole
general partner   By:   PREIT Associates, L.P., sole member         By:   PREIT
Associates, L.P., sole member PREIT SERVICES LLC     PR VALLEY VIEW DOWNS LLC  
By:   PREIT Associates, L.P., sole member       By:  

PREIT Associates, L.P., sole member

PR NEW GARDEN LIMITED PARTNERSHIP     PR ORLANDO FASHION SQUARE LLC   By:   PR
New Garden LLC, sole general partner       By:   PREIT Associates, L.P., sole
member     By:   PREIT Associates, L.P., sole member               PR NORTHEAST
WHITAKER AVENUE, L.P. PR NEW GARDEN LLC       By:  
PR Northeast Whitaker Avenue LLC, sole general partner     By:   PREIT
Associates, L.P., sole member         By:   PREIT Associates, L.P., sole member



--------------------------------------------------------------------------------

PR NORTHEAST WHITAKER AVENUE LLC   By:   PREIT Associates, L.P., sole member PR
LACEY LLC   By:   PREIT Associates, L.P., sole member PR HOLDING SUB LIMITED
PARTNERSHIP   By:   PR Holding Sub LLC, sole general partner     By:   PREIT
Associates, L.P., sole member PR HOLDING SUB LLC   By:   PREIT Associates, L.P.,
sole member PR ACQUISITION SUB LLC   By:   PREIT Associates, L.P., sole member

By: Pennsylvania Real Estate Investment Trust, sole general partner By:   /s/
Bruce Goldman Name:   Bruce Goldman Title:   Executive Vice President



--------------------------------------------------------------------------------

ECHELON TITLE LLC   XGP LLC   By:   PR Echelon Limited Partnership, sole member
      By:   PR Exton Limited Partnership, sole member     By:   PR ECHELON LLC,
general partner         By:   PR Exton LLC, general partner       By:   PREIT
Associates, L.P., sole member           By:   PREIT Associates, L.P., sole
member EXTON SQUARE PROPERTY LLC     X-I HOLDING L.P.   By:   X-I Holding L.P.,
managing member       By:   XGP LLC, general partner     By:   XGP LLC, general
partner         By:   PR Exton Limited Partnership, sole member       By:   PR
Exton Limited Partnership, sole member           By:   PR Exton LLC, general
partner         By:   PR Exton LLC, general partner                       By:  
PREIT Associates, L.P., sole member             By:   PREIT Associates, L.P.,
sole member EXTON SQUARE 1, LLC     X-II HOLDING L.P. EXTON SQUARE 2, LLC      
By:   XGP LLC, general partner EXTON SQUARE 3, LLC         By:   PR Exton
Limited Partnership, sole member EXTON SQUARE 4, LLC           By:   PR Exton
LLC, general partner EXTON SQUARE 5, LLC             By:   PREIT Associates,
L.P., sole member EXTON SQUARE 6, LLC               EXTON SQUARE 7, LLC    
KEYSTONE PHILADELPHIA PROPERTIES, L.P. EXTON SQUARE 8, LLC       By:  
Keystone Philadelphia Properties, LLC, general partner EXTON SQUARE 9, LLC      
  By:   PR Gallery II, LLC, sole member EXTON SQUARE 10, LLC           By:  
PREIT Associates, L.P., sole member EXTON SQUARE 11, LLC                 By:  
X-II Holding L.P., sole member     KEYSTONE PHILADELPHIA PROPERTIES, LLC     By:
  XGP LLC, general partner       By:   PR Gallery II, LLC, sole member       By:
  PR EXTON Limited Partnership, sole member         By:   PREIT Associates,
L.P., sole member         By:   PR Exton LLC, general partner                  
      By:   PREIT Associates, L.P., sole member                     PR GALLERY
II LIMITED PARTNRESHIP PR SWEDES SQUARE LLC       By:   PR Gallery II LLC,
general partner   By:   PREIT Associates, L.P., sole member         By:   PREIT
Associates, L.P., sole member



--------------------------------------------------------------------------------

PR GALLERY II LLC   By:   PREIT Associates, L.P., sole member PR RADIO DRIVE LLC
  By:   PREIT Associates, L.P., sole member

By: Pennsylvania Real Estate Investment Trust, sole general partner By:   /s/
Bruce Goldman Name:   Bruce Goldman Title:   Executive Vice President



--------------------------------------------------------------------------------

ECHELON RESIDENTIAL UNIT OWNER LLC, a Delaware limited liability company     PR
NEW RIVER LLC, a Virginia limited liability company       By:   PREIT
Associates, L.P., sole member   By:  

Echelon Title LLC, sole member

              By:   PREIT Associates, L.P., sole member    

WG PARK – ANCHOR B, LLC,

a Delaware limited liability company

 

WG PARK – ANCHOR B LP, a Delaware limited partnership

      By:   PREIT Associates, L.P., sole member   By:   WG Park – Anchor B, LLC,
sole general partner    

PR WOODLAND K-OUTPARCEL LLC,

a Delaware limited liability company

  By:   PREIT Associates, L.P., sole member                 By:   PREIT
Associates, L.P., sole member PR WIREGRASS ANCHOR LLC, a Delaware limited
liability company             By:   PREIT Associates, L.P., sole member    

PR LANCASTER LIMITED PARTNERSHIP,

a Pennsylvania limited partnership

          By:   PR Lancaster LLC, sole general partner PR GAINESVILLE LIMITED
PARTNERSHIP, a Delaware limited partnership         By:   PREIT Associates,
L.P., sole member   By:   PR Gainesville LLC, a Delaware limited liability
company, sole general partner     PR LANCASTER LLC, a Delaware limited liability
company     By:   PREIT Associates, L.P., sole member       By:   PREIT
Associates, L.P., sole member

 

PR GAINESVILLE LLC, a Delaware limited liability company

   

 

PR LANCASTER HOLDINGS LIMITED PARTNERSHIP,

a Pennsylvania limited partnership

  By:   PREIT Associates, L.P., sole member       By:   PR Lancaster LLC, sole
general partner

 

PR GV LP, a Delaware limited partnership

        By:   PREIT Associates, L.P., sole member   By:   PR GV LLC, sole
general partner     By:  

Pennsylvania Real Estate Investment Trust,

sole general partner

    By:   PREIT Associates, L.P., sole member                 By:   /s/ Andrew
Ioannou           Name:   Andrew Ioannou PR GV LLC, a Delaware limited liability
company     Title:   Treasurer   By:   PREIT Associates, L.P., sole member      
   



--------------------------------------------------------------------------------

PR NEW GARDEN RESIDENTIAL LIMITED
PARTNERSHIP, a Pennsylvania limited
partnership   By:  

PR New Garden Residential LLC,

sole general partner

PR NEW GARDEN RESIDENTIAL LLC, a Delaware limited liability company

By: PREIT – RUBIN, INC., sole member By:   /s/ Andrew Ioannou Name:   Andrew
Ioannou Title:   Vice President – Capital Markets



--------------------------------------------------------------------------------

ANNEX I

FORM OF ACCESSION AGREEMENT

THIS ACCESSION AGREEMENT dated as of                     ,         , executed
and delivered by                                     , a                     
(the “New Guarantor”) in favor of WELLS FARGO BANK, NATIONAL ASSOCIATION, in its
capacity as Agent (the “Agent”) for the Lenders under that certain Term Loan
Agreement dated as of September __, 2008 (as amended, restated, supplemented or
otherwise modified from time to time, the “Term Loan Agreement”), by and among
PREIT Associates, L.P., PREIT-RUBIN, Inc. (“PREIT-RUBIN; together with PREIT,
each individually, a “Borrower” and collectively, the “Borrower”), Pennsylvania
Real Estate Investment Trust (the “Parent”), the financial institutions party
thereto and their assignees under Section 11.5.(c) thereof, the Agent and the
other parties thereto for the benefit of the Guarantied Parties (as defined
below).

WHEREAS, pursuant to the Term Loan Agreement, the Agent and the Lenders have
agreed to make available to the Borrower certain financial accommodations on the
terms and conditions set forth in the Term Loan Agreement;

WHEREAS, the Borrower may from time to time enter into Interest Rate Agreements
with one or more of the Lenders, or any Affiliate thereof (such Affiliate, a
“Lender Affiliate”; together with the Lenders and the Agent, each a “Guarantied
Party” and collectively, the “Guarantied Parties”);

WHEREAS, the New Guarantor is a Subsidiary of the Borrower or the Parent;

WHEREAS, each Borrower, the New Guarantor, the other Subsidiaries of the
Borrower and the Parent, though separate legal entities, are mutually dependent
on each other in the conduct of their respective businesses as an integrated
operation and have determined it to be in their mutual best interests to obtain
financing from the Agent and the Lenders through their collective efforts;

WHEREAS, New Guarantor acknowledges that it will receive direct and indirect
benefits from the Agent and the Lenders making such financial accommodations
available to the Borrower under the Term Loan Agreement and from the Guarantied
Parties’ entering into Interest Rate Agreements with any Borrower, and
accordingly, the New Guarantor is willing to guarantee certain of the Borrower’s
obligations to the Agent and the Lenders and to guarantee the Borrower’s
obligations to the Guarantied Parties under any Interest Rate Agreement, in each
case, on the terms and conditions contained herein; and

WHEREAS, it is a condition precedent to the effectiveness of the Term Loan
Agreement and the extension of financial accommodations under the Term Loan
Agreement and to any Guarantied Party’s entering into any Interest Rate
Agreement with the Borrower, that the New Guarantor execute and deliver this
Agreement;

 

I - 1



--------------------------------------------------------------------------------

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged by the New Guarantor, the New Guarantor agrees
as follows:

Section 1. Accession to Guaranty. The New Guarantor hereby agrees that it is a
“Guarantor” under that certain Guaranty dated as of September __, 2008 (the
“Guaranty”), made by the Parent and each Subsidiary a party thereto in favor of
the Agent and the Lenders and assumes all obligations of a “Guarantor”
thereunder, all as if the New Guarantor had been an original signatory to the
Guaranty. Without limiting the generality of the foregoing, the New Guarantor
hereby:

(a) irrevocably and unconditionally guarantees the due and punctual payment and
performance when due, whether at stated maturity, by acceleration or otherwise,
of all Guarantied Obligations;

(b) makes to the Agent and the Lenders as of the date hereof each of the
representations and warranties contained in Section 5 of the Guaranty and agrees
to be bound by each of the covenants contained in Section 6 of the Guaranty; and

(c) consents and agrees to each provision set forth in the Guaranty.

SECTION 2. GOVERNING LAW. THIS ACCESSION AGREEMENT SHALL BE GOVERNED BY, AND
CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE COMMONWEALTH OF PENNSYLVANIA
APPLICABLE TO CONTRACTS EXECUTED, AND TO BE FULLY PERFORMED, IN SUCH
COMMONWEALTH.

Section 3. Definitions. Capitalized terms used herein and not otherwise defined
herein shall have their respective defined meanings given them in the Term Loan
Agreement.

[Signatures on Next Page]

 

I - 2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the New Guarantor has caused this Accession Agreement to be
duly executed and delivered under seal by its duly authorized officers as of the
date first written above.

 

[NEW GUARANTOR] By:       Name:       Title:    

 

(CORPORATE SEAL)

 

Address for Notices:

    Attention:     Telecopier:     Telephone:    

 

Accepted:

 

WELLS FARGO BANK, NATIONAL

ASSOCIATION, as Agent

By:       Name:       Title:    

 

I - 3